Citation Nr: 1727968	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for nephrolithiasis (kidney stones) prior to October 7, 2015.

2.  Entitlement to an initial evaluation in excess of 30 percent for nephrolithiasis (kidney stones) on or after to October 7, 2015.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and E.F.
ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1984 to September 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection and assigned a 10 percent evaluation effective from October 1, 2006.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case for further development in September 2014, August 2015, and February 2016.  That development was completed, and the case has since been returned for appellate review.  

During the pendency of the appeal, in an October 2015 rating decision, the RO increased the evaluation for nephrolithiasis to 30 percent, effective October 7, 2015.  Nevertheless, it is generally presumed the maximum benefit allowed by law and regulation is sought.  As such, a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

This appeal was processed the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to October 7, 2015, the Veteran's nephrolithiasis has manifested with recurrent stone formation requiring drug and diet therapy.

2.  Throughout the appeal period, the Veteran's nephrolithiasis has not been productive renal dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation prior to October 7, 2015, for nephrolithiasis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2016).

2.  The criteria for an initial evaluation in excess of 30 percent throughout the appeal period for nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. §5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability rating for service-connected disabilities, the law requires the VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. §3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores, 580 F.3d at 1270.

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for nephrolithiasis.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8-2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for nephrolithiasis.

The duty to assist has also been satisfied in this case.  The Veteran's service treatment records, and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by the RO and Board.  The Veteran has not identified any other outstanding records that are pertinent to this case.

Additionally, the duty to assist includes providing the Veteran a medical examination or obtaining a medical opinion, when necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations in January 2007, December 2014, October 2015 and July 2016.  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case. 

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected nephrolithiasis since he was last examined. 38 C.F.R. § 3.327(a) (2016).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4) (2016). 

The Board further finds that there has been substantial compliance with the September 2014, August 2015, and February 2016 remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  There has been no assertion otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. §4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §5107; 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's nephrolithiasis is currently assigned a 10 percent evaluation for the period prior to October 7, 2015, and a 30 percent evaluation thereafter, pursuant to 38 C.F.R. §4.115(b), Diagnostic Code 7508.  

Diagnostic Code 7508 provides that nephrolithiasis should be rated as hydronephrosis, except where there is recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; or (3) invasive or non-invasive procedures more than two times per year.  If evaluated under this code, the rating assigned will be 30 percent. 38 C.F.R. § 4.115b, Diagnostic Code 7508.

Under Diagnostic Code 7509, a 10 percent evaluation is assigned when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent evaluation is contemplated for frequent attacks of colic, requiring catheter drainage.  A 30 percent evaluation is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  Severe hydronephrosis is to be rated as renal dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 7509; see also 38 C.F.R. § 4.115a (setting forth the criteria for rating renal dysfunction from 0 to 100 percent).

A 30 percent rating is assigned for renal dysfunction when albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for renal dysfunction when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 30 percent evaluation throughout the appeal period, but no higher. 

Prior to October 7, 2015, the Veteran's nephrolithiasis manifested in recurrent stone formation requiring both drug and diet therapy.  For example, the January 2007 VA examiner indicated that the Veteran had had seven kidney stones since 2003 and two surgeries.  In February 2008, he was seen for kidney stones and given pain medication and a strainer.  Treatment records dated from December 2008 to May 2009 also indicate that the Veteran was taking potassium citrate for kidney stones.  Indeed, in a January 2009 medical note, the physician indicated the Veteran started taking Urocit-K in the previous appointment and had been taking it regularly since that time.  It was also that he had made the necessary diet modifications.  Treatment records further show that the Veteran was prescribed Allopurinol for his nephrolithiasis in March 2013and was advised to continue taking Urocit-K.  In addition, the December 2014 VA examiner noted that the Veteran's condition had worsened and that he had passed several stones.  He had also undergone Lithotripsy four times (invasive two to three times).

The Board does acknowledge that the December 2014 VA examiner indicated that the Veteran's treatment plan did not include taking continuous medication, drug therapy, or diet therapy; however, as noted above, the treatment records show otherwise.  Moreover, she later indicated in the report that the Veteran was taking Urocit and Allopurinol.  In addition, the October 2015 VA examiner stated that the Veteran had had 3 lithotripsies, three invasive surgical removals, medication including Urocit-K and allopurinol, and diet therapy.  Given that this statement was made under the medical history portion of the report, it appears that such treatment was ongoing prior to the examination on October 7, 2015.  Therefore, the Board finds that the Veteran has met the criteria for an initial 30 percent evaluation prior to October 7, 2015.  

The Board has also considered whether the Veteran is entitled to an initial evaluation in excess of 30 percent at any point during the appeal period.  However, he is already assigned the maximum schedular evaluations available under Diagnostic Codes 7508 and 7509, and he has not been shown to have renal dysfunction. See 38 C.F.R. § 4.115a.  In fact, the December 2014, October 2015, and July 2016 VA examiners specifically indicated that he did not have renal dysfunction, and there is no evidence showing otherwise.  Therefore, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 30 percent.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial 30 percent evaluation for nephrolithiasis prior to October 7, 2015, is granted.   

An initial evaluation in excess of 30 percent for nephrolithiasis throughout the appeal period is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


